82653: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13623: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82653


Short Caption:WILMINGTON TR., N.A. VS. FORT APACHE HOMES, INC.Court:Supreme Court


Related Case(s):78390


Lower Court Case(s):Clark Co. - Eighth Judicial District - A706782Classification:Civil Appeal - General - Other


Disqualifications:CadishCase Status:Disposition Filed


Replacement:Justice Hardesty for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilmington Trust, N.A.Aaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						Brody R. Wight
							(Troutman Pepper Hamilton Sanders LLP/Las Vegas)
						Donna M. Wittig
							(Former)
						
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Former)
						
							(Akerman LLP/Las Vegas)
						


RespondentAbsolute Collection ServicesShane D. Cox
							(Bighorn Law/Las Vegas)
						


RespondentFort Apache Homes, Inc.Luis A. Ayon
							(Ayon Law, PLLC)
						Steven H. Burke
							(Law Office of Steven H. Burke, D/B/A The 808 Firm)
						Karen L. Hanks
							(Hanks Law Group)
						Christopher V. Yergensen
							(Former)
						
							(Black & Wadhams)
						


RespondentVia Valencia/Via Ventura Homeowners AssociationAshlie L. Surur
							(Surur Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/23/2021Filing FeeFiling Fee Paid. $250.00 from Akerman LLP.  Check no. 26001759. (SC)


03/23/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-08322




03/23/2021OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC)


03/23/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-08326




03/24/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant:14 days transcript request form; 120 days opening brief. (SC)21-08377




03/25/2021Transcript RequestFiled Certificate that No Transcript is Requested. (SC)21-08631




03/29/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-09036




05/20/2021Notice/IncomingFiled Respondent (Fort Apache Homes, Inc.) Notice of Appearance for Christopher Yergensen. (SC)21-14603




05/24/2021Order/ProceduralFiled Order.  Pursuant to the notice of appearance filed May 20, 2021, the clerk of this court shall add attorney Christopher V. Yergensen and the law firm of Black & Wadhams to the docket as counsel for respondent Fort Apache Homes, Inc., in this appeal.  (SC)21-14772




07/22/2021Notice/IncomingFiled Notice of Appearance (Lilith Xara of the law firm of Akerman LLP as counsel for Appellant). (SC)21-21165




07/22/2021MotionFiled Stipulation for Time Extension for Opening Brief. (SC)21-21215




07/28/2021Order/ProceduralFiled Order Approving Stipulation.  Appellant shall have until August 23, 2021, to file and serve the opening brief and appendix.  (SC)21-21803




08/19/2021Notice/IncomingFiled Substitution of Attorneys (Karen L. Hanks with the firm Messner Reeves, LLP, in place of Christopher V. Yergensen with the firm Black & Wadhams as counsel for Respondent Fort Apache Homes, Inc.). (SC)21-24199




08/19/2021BriefFiled Appellant's Opening Brief. (SC)21-24277




08/19/2021AppendixFiled Appellant's Appendix - Volume I. (SC)21-24278




08/19/2021AppendixFiled Appellant's Appendix - Volume II. (SC)21-24279




08/19/2021AppendixFiled Appellant's Appendix - Volume III. (SC)21-24280




08/19/2021AppendixFiled Appellant's Appendix - Volume IV. (SC)21-24281




08/19/2021AppendixFiled Appellant's Appendix - Volume V. (SC)21-24283




08/19/2021AppendixFiled Appellant's Appendix - Volume VI. (SC)21-24284




08/19/2021AppendixFiled Appellant's Appendix - Volume VII. (SC)21-24285




08/23/2021Order/ProceduralFiled Order.  Pursuant to the substitution of counsel filed on August 19, 2021, the clerk of this court shall remove Christopher V. Yergensen and the law firm of Black & Wadhams from the docket in this appeal and shall replace them with Karen L. Hanks and the law firm of Messner Reeves, LLP, as counsel for respondent Fort Apache Homes, Inc.  (SC)21-24500




09/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Fort Apache Homes, Inc's answering brief due: October 4, 2021. (SC)21-26013




09/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Via Valencia/Via Ventura Homeowners Association's answering brief due: October 4, 2021. (SC)21-26074




10/04/2021MotionFiled Respondent Via Valencia/Via Ventura Homeowners Association's Motion to Extend Time for Answering Brief (Second Request). (SC)21-28445




10/04/2021BriefFiled Respondent Fort Apache Homes, Inc.'s Answering Brief. (SC)21-28449




10/11/2021MotionFiled Appellant's Opposition to Via Valencia/Via Ventura Homeowners Association's Motion to Extend Time for Answering Brief. (Second Request). (SC)21-29177




10/18/2021Order/ProceduralFiled Order Granting Motion.  Via Valencia/Via Ventura Homeowners Association shall have until October 25, 2021, to file and serve the answering brief.  (SC)21-29830




10/26/2021MotionFiled Respondent's (Via Valencia/Via Ventura Homeowners Association) Motion To Extend Time For Answering Brief. (Third Request)(SC)21-30940




11/05/2021Order/ProceduralFiled Order Denying Motion.  Respondent Via Valencia/Via Ventura Homeowners Association has filed a motion for a third extension of time, until November 1, 2021, to file the answering brief.  The motion is denied because Via/Valencia did not file an answering brief by the requested extended deadline.  (SC)21-31851




11/23/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 20, 2021. (SC)21-33675




12/01/2021MotionFiled Akerman LLP's Motion to Withdraw as Counsel. (SC)21-34243




12/20/2021Notice/IncomingFiled Notice of Appearance. (SC)21-36195




12/20/2021BriefFiled Appellant's Reply Brief. (SC)21-36196




12/28/2021Order/ProceduralFiled Order.  The clerk of this court shall remove attorneys Ariel Stern, Melanie D. Morgan, Donna M. Wittig, Lilith V. Xara, and the law firm of Akerman LLP from the docket as counsel for appellant.  The clerk of this court shall add Aaron D. Lancaster, Esq. of the law firm of Troutman Pepper from Atlanta, Georgia to the docket as counsel for appellant. The clerk shall also list attorney Gary E. Schnitzer of the law firm of Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd., in Las Vegas as a designated attorney for service of papers and pleadings in this appeal.  The reply brief was filed on December 20, 2021.  (SC)21-36863




12/28/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


03/21/2022Order/ProceduralFiled Order to Show Cause. Appellant shall have 7 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 7 days from the date that appellants' response is served. (SC)22-08776




03/22/2022MotionFiled Appellant's Response to the Motion to Show Cause Filed March 21, 2022. (SC)22-09041




03/23/2022Notice/IncomingFiled Appellant's Notice of Appearance for Brody Wight. (SC)22-09141




03/29/2022MotionFiled Respondent Fort Apache Homes, Inc.'s Reply to Order to Show Cause and Motion for Attorneys Fees. (SC)22-09707




03/29/2022Notice/IncomingFiled Respondent Via Valencia/Via Ventura Homeowners Association's Limited Joinder To Respondent Fort Apache Homes, Inc.'s Reply To Order To Show Cause. (SC)22-09790




04/29/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/JH/MG  (SC)22-13623





Combined Case View